Title: From John Adams to Samuel Allyne Otis, 26 January 1802
From: Adams, John
To: Otis, Samuel Allyne



Sir
Quincy Jan 26 1802

I received your favor of Dec 16 and presented the inclosed letter from Mrs. Otis to Mrs. Adams. I congratulate you on your continuance in your office. It would not have raised the reputation of any sett of men to have made unnecessary changes in such kinds of offices. Even in England where party and self have at least as much energy as they have here removals are uncommon in the army navy revenue as well as in the subordinate officers in the great departments. The Marquis of Carmathen introduced to me Mr. Frazier an under Secretary of State and afterwards said to me that Mr. Frazier was the cleverest man in England, that in all the changes in administration he had remained in office since the Duke of Newcastles time above thirty years. I dont mean by this to say that you are the cleverest man in the United States, but I will say you are so clever that it would have been ungenerous, indiscrete in the present majority to have removed you.
My regards to all your family your friend & servant.
